                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF WISCONSIN


    DAMIEN GREEN,

                              Plaintiff,
                                                                         ORDER
         v.
                                                                      14-cv-326-jdp
    DANIEL NORGE,

                              Defendant.


        Plaintiff Damien Green, a prisoner at Columbia Correctional Institution, alleges that

various officials at CCI allowed him to stockpile medication while he was placed in observation

during a previous stint there, enabling him to twice attempt suicide by overdosing. After

supplemental summary judgment briefing, the only remaining claims are both against

defendant Daniel Norge: Green alleges that Norge delayed in getting him medical attention

after his January 21, 2014 overdose and after his January 31, 2014 overdose.

        In my previous order, I denied Green’s renewed motion for the court’s assistance in

recruiting him counsel. See Dkt. 192. I previously recruited counsel for Green but later allowed

counsel to withdraw after Green sent her inappropriate, sexually explicit letters. Dkt. 95. I

noted that a second lawyer, Matthew Steven Pinix, appeared on Green’s behalf without the

court recruiting him, but that Pinix moved to withdraw. I gave Green a short time to object to

Pinix’s withdrawal, but Green did not object, so I allowed Pinix to withdraw. Dkt. 193.

        Now Green has filed a motion for recruitment of counsel, stating that he was not aware

that Pinix had asked the court to withdraw or that the withdrawal had been granted.1 Dkt. 195.


1
 I will direct the clerk of court to send Green new copies of Attorney Pinix’s motion and the
court’s orders discussing the motion.
For reasons that I have previously stated, I am not going to recruit new counsel for Green. But

I do take Green’s latest filing to be a belated objection to Pinix’s withdrawal.

       As I have previously stated, counsel seeking to withdraw representation needs to show

either the party’s consent or that there is a “valid and compelling reason” to withdraw over the

party’s objection. Stafford v. Mesnik, 63 F.3d 1445, 1448 (7th Cir. 1995). I will give Pinix a

short time to respond to Green’s objection by submitting ex parte and in camera his reason for

withdrawing.



                                            ORDER

       IT IS ORDERED that:

       1. Attorney Pinix may have until November 13, 2018, to respond to this order
          regarding plaintiff Damien Green’s objection to his withdrawal.

       2. The clerk of court is directed to send Green new copies of Attorney Pinix’s motion
          to withdraw, Dkt. 191, and the court’s orders discussing the motion, Dkt. 192;
          Dkt. 193.

       Entered October 30, 2018.

                                             BY THE COURT:

                                             /s/
                                             ________________________________________
                                             JAMES D. PETERSON
                                             District Judge




                                                2
